      Case: 3:20-cv-00224-NBB-RP Doc #: 68 Filed: 02/02/21 1 of 3 PageID #: 1177




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               OXFORD DIVISION


JOHN RASH                                                                           PLAINTIFF


VS.                                           CIVIL ACTION NO.: 3:20-CV-224-NBB-RP

LAFAYETTE COUNTY, MISSISSIPPI                                                    DEFENDANT




                 DEFENDANT’S MOTION FOR SUMMARY JUDGMENT



       COMES NOW, Lafayette County, Mississippi, the Defendant in the above-styled and

numbered cause, by and through counsel, and files its Motion for Summary Judgment, and

would state as follows:

                                                 1.

       Lafayette County is entitled to summary judgment as to all issues in this First

Amendment case because the reasonable “time. place, manner” restrictions delineated in the

County’s Facility Use Policy are clearly content neutral on their face, and as applied, and are

otherwise narrowly drawn in furtherance of compelling governmental interests. These

restrictions, including the imposition of an evening curfew limited to the Circuit Courthouse

grounds, are supported by the substantial public safety interests at stake in limiting late-night

access. In addition, the plaintiff has not shown that his interest in First Amendment expression

has been infringed given the availability of other alternative forums. Aside from the substantive

aspects of the plaintiff’s claims, the motion should be granted because the plaintiff lacks standing

to pursue the facial challenges outlined in the Amended Complaint.
     Case: 3:20-cv-00224-NBB-RP Doc #: 68 Filed: 02/02/21 2 of 3 PageID #: 1178




                                                2.

       The Defendant incorporates Exhibits A thru X and the accompanying memorandum of

authorities in support of the present motion.

                                                3.

Wherefore, premises considered, the Defendant respectfully requests that this Court grant the

present motion. The Defendant also requests any other relief which the court may find warranted

in the premises.

               THIS, the 2nd day of February, 2021.

                                                     Respectfully submitted,

                                                     CLAYTON O'DONNELL PLLC
                                                     1300 ACCESS ROAD, SUITE 200
                                                     P.O. Drawer 676
                                                     Oxford, MS 38655
                                                     Telephone: (662) 234-0900
                                                     Facsimile: (662) 234-3557


                                                     /s/ David D. O’Donnell
                                                     DAVID D. O'DONNELL, MSB #3912
                                                     Attorney for Lafayette County, Ms.,
                                                     Defendant
                                                     dodonnell@claytonodonnell.com




                                                                                             2
     Case: 3:20-cv-00224-NBB-RP Doc #: 68 Filed: 02/02/21 3 of 3 PageID #: 1179




                                   CERTIFICATE OF SERVICE
        I, David D. O’Donnell, hereby certify that I electronically filed the foregoing with the
Clerk of the Court using the ECF system which sent notification of such filing to all counsel of
record.
       This the 2nd day of February, 2021.

                                             /s/ David D. O'Donnell
                                             DAVID D. O'DONNELL, MSB# 3912
                                             dodonnell@claytonodonnell.com




                                                                                              3
